Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:

Claim 1, line 12, the examiner suggests rewriting “each row of phase shifters” to --each of the at least one row of phase shifters-- to provide consistency in the claim language. 

Claim 2, line 2, the examiner suggests inserting --at least one row of phase shifters-- before the recitation of “comprises a single row of phase shifter” to provide a proper nexus. 

Claims 3 and 5, line 2 of each claim, the examiner suggests inserting --at least one row of phase shifters-- before the recitation of “comprises multiple rows of phase shifter” to provide a proper nexus. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleancu et al. (US2016/0276745 A1).

	In regards to claim 1, Fleancu et al. teaches in Fig. 5 a phase shifter transmission device comprising: 

 A plurality of transmission assemblies (1 and 2);
At least one/single row of two phase shifters (3); 
Wherein the power mechanism is connected to the driving rod and configured to drive the driving rod to rotate; 
The plurality of transmission assemblies are connected to the driving rod (12), distributed along an axial direction of the driving rod, and driven by the driving rod to rotate synchronously;
Each row of phase shifters includes a plurality of phase shifters (3) distributed along the axial direction of the driving rod, and each phase shifter of each row of phase shifters is connected to the corresponding transmission assembly (1 or 2); and 
The at least one row of two phase shifters are configured, when being driven by the plurality of transmission assemblies, to synchronously adjust phases of radiated signals corresponding to the phase shifters.
In regards to claim 2, based on related Fig. 6, each transmission assembly includes a driving gear (28) connected to the driving rod and a driven gear (14), the driven gear is correspondingly connected to a respective phase shifter and all the driven gears rotate synchronously in the same direction. 
Allowable Subject Matter

Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Fleancu et al. as disclosed above. However Fleancu et al. does not teach: in regards to claims 3 and 5, wherein the phase shifter transmission device comprises multiple rows of phase shifters; and in regards to claim 19, wherein a rack is connected to the power claims 4 and 6-18 have also been determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843